DISTRICT COURT OF APPEAL OF THE STATE OF FLORIDA
                              FOURTH DISTRICT

                        DENISE L. MARTINEC,
                             Appellant,

                                    v.

                 EARLY BIRD INTERNATIONAL, INC.,
                             Appellee.

                              No. 4D17-1234

                              [May 17, 2018]

  Appeal from the Circuit Court for the Fifteenth Judicial Circuit, Palm
Beach County; Jeffrey Dana Gillen, Judge; L.T. Case No.
502007CA000190AEMB.

  James A. Bonfiglio of Law Offices of James A. Bonfiglio, P.A., Boynton
Beach, for appellant.

  Amy L. Fischer and F. Malcolm Cunningham, Jr. of the Cunningham
Law Firm, P.A., West Palm Beach, for appellee.

PER CURIAM.

  Affirmed.

DAMOORGIAN, FORST and KLINGENSMITH, JJ., concur.

                          *          *          *

  Not final until disposition of timely filed motion for rehearing.